FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 MARINE MOVSISYAN,                                No. 07-70170

               Petitioner,                        Agency No. A097-371-269

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Marine Movsisyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

and reissue based on ineffective assistance of counsel. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             07-70170
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo claims of due process violations, including claims of

ineffective assistance of counsel in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying the motion to reopen and

reissue on the ground that Movsisyan failed to comply with the requirements set

forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). The record

contains no evidence that Movsisyan notified her former counsel of the charges, or

provided him with an opportunity to respond. See Reyes v. Ashcroft, 358 F.3d 592,

594 (9th Cir. 2004). Moreover, the face of the record does not show a “clear and

obvious case of ineffective assistance of counsel.” Cf. Castillo-Perez v. INS, 212

F.3d 518, 526 (9th Cir. 2000). It follows that the BIA did not violate Movsisyan’s

due process by denying her ineffective assistance of counsel claim. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

       PETITION FOR REVIEW DENIED.




RA/Research                              2                             07-70170